          Case 4:21-cv-00752-JM Document 4 Filed 09/21/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

RONNIE NIXON, JR                                                                PLAINTIFF

v.                              Case No. 4:21-cv-00752 JM

DIRECT EXPRESS                                                                DEFENDANT

                                       JUDGMENT

       Consistent with the Order that was entered on this day, it is considered, ordered, and

adjudged that this case is hereby DISMISSED without prejudice.

       IT IS SO ORDERED this 21st day of September, 2021.



                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE
